UNITED STATES COURT OF APPEALS
                     For the Fifth Circuit



                         No. 96-11539
                       Summary Calendar


                      RAYE ELLEN STILES,

                                           Plaintiff-Appellant,

                            VERSUS

GTE SOUTHWEST INCORPORATED; GTE INCORPORATED, GTE CORPORATION,

                                           Defendants-Appellees.



                         No. 96-11540
                       Summary Calendar


                      RAYE ELLEN STILES,

                                           Plaintiff-Appellant,

                            VERSUS

GTE SOUTHWEST INCORPORATED; GTE INCORPORATED, KATHLEEN PALTER,

                                           Defendants-Appellees.



                         No. 96-11541
                       Summary Calendar


                      RAYE ELLEN STILES,

                                           Plaintiff-Appellant,

                            VERSUS
            GTE SOUTHWEST INCORPORATED; GTE INCORPORATED,

                                                            Defendants-Appellees.



             Appeal from the United States District Court
                  For the Northern District of Texas
               (6:96-CV-018, 6:96-CV-019 & 6:96-CV-020)
                           September 5, 1997


Before DUHÉ, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:1

      The    appeals    in    the    three    captioned       cases   are     hereby

consolidated.

      These three are but a very few of the numerous pro se                    cases

Appellant has filed in the district court and appealed to this

court. In each of these cases she moves to supplement the record on

appeal and to file an amended opening brief after additional delay

so that she may address the matters she wishes added to the record.

Both motions are denied.        We do, however, take judicial notice of

the fact that, in each of these cases, Appellant has paid the

sanctions ordered by the district court.

      Appellant    complains        on   appeal   of   orders      issued   by   the

magistrate     judge,   and   the    final    order    of    the   district    court

dismissing as frivolous her claims of racial discrimination against

her employer, imposing sanctions for repeated frivolous filings,


  1
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                          2
and instructing that her access to the district court be limited

until her sanctions are paid.   Our review of the record convinces

us that the district court was not only correct and did not abuse

his discretion, but that he was also exceedingly patient with

Appellant’s continued abuse of the courts.     We find her appeals

frivolous. We have warned her before about the continued filing of

such appeals.   Accordingly we dismiss these appeals as frivolous,

impose a sanction of One Hundred Dollars in each case, and instruct

the Clerk of this court to accept no further filings from Appellant

in any matters until the sanctions are paid.

     APPEALS CONSOLIDATED, MOTIONS DENIED, APPEALS DISMISSED AS

FRIVOLOUS, SANCTIONS IMPOSED.




                                 3